Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: November 2006 Commission File Number: 1-31402 CAE INC. (Name of Registrant) 8585 Cote de Liesse Saint-Laurent, Quebec Canada H4T 1G6 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the SEC pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAE Inc. Date: November 9, 2006 By: /s/ Hartland Paterson Name: Hartland J. Paterson Title: Vice President Legal, General Counsel and Corporate Secretary Press Release CAE reports second quarter results for fiscal year 2007 Net earnings increased 81% year over year to CDN$30.9 million Revenue steady year over year at CDN$280.4 million New orders of CDN$421.1 million added to backlog Free cash flow of CDN$10.7 million generated this quarter Montreal, November 9, 2006  (NYSE: CGT; TSX: CAE)  CAE today reported financial results for the second quarter ended September 30, 2006. Net earnings were $30.9 million (or $0.12 per share) this quarter, compared to $17.1 million ($0.07 per share) in the second quarter of last year. All financial information is in Canadian dollars. Summary of Consolidated Results (millions, except operating margins) Q2-2007 Q1-2007 Q4-2006 Q3-2006 Q2-2006 Revenue $ 280.4 301.8 284.3 276.6 280.3 EBIT $ 44.9 47.5 9.5 32.7 28.1 As a % of revenue % Backlog $ 2,584.0 2,433.2 2,460.0 2,368.3 2,433.2 Net earnings from continuing operations, excluding non-recurring items, were $31.1 million ($0.12 per share) this quarter, compared to $20.0 million (or $0.08 per share) in the second quarter of last year. Consolidated revenue was $280.4 million, compared to $280.3 million in the second quarter last year. Second quarter consolidated earnings before interest and taxes (EBIT) were $44.9 million, or 16.0% of revenue. Not including the effect of non-recurring items, EBIT was $46.6 million, or 16.6% of revenue. We launched the CAE Global Academy, a training alliance designed to address the global shortage of pilots, and also secured nearly $220 million in new military contracts including a range of programs for US and British forces. We secured more than $100 million in new training contracts for the civil market and won orders for 11 civil full-flight simulators (FFSs) during the second quarter. Our total for the year to date is now at 17 and we expect our full-flight simulator orders to be at 25 for the fiscal year. The pace of our business activity in the second quarter is the result of the strength of the aerospace industry and our ability to improve our market position, said Robert E. Brown, CAEs President and Chief Executive Officer. We are seeing the benefits of a well diversified base of business with a balance between the civil and military markets, and between products and services. We continue to evaluate and implement growth initiatives with the goal of reducing cyclicality and securing CAEs future as a technology and training services leader. There were also some positive developments since the end of the quarter: We announced the launch of a global training joint venture with Embraer to provide training services for the new Phenom series of Very Light Jet (VLJ) and Light Jet (LJ) aircraft. We saw an increase in pilot provisioning activity, and there are now more than 650 cadets enrolled in training programs throughout the CAE Global Academy. The alliance currently consists of three flight-training organizations, a number that we expect to double before the end of this fiscal year. 1 Business segment highlights Simulation Products/Civil Financial results (millions, except operating margins) Q2-2007 Q1-2007 Q4-2006 Q3-2006 Q2-2006 Revenue $ Segment operating income $ Operating margins % Backlog $ Revenue in the SP/C segment was $84.2 million this quarter, up by 13% from last quarter and by 51% over the same period last year. The increase was the result of a high level of recent orders, combined with a shorter production cycle. Segment operating income was $18.6 million, compared to $3.4 million for the same period last year. The increase was from higher revenue and a higher operating margin. The segments higher than usual operating margin of 22.1% this quarter was due to several factors, including a higher number of simulator deliveries than usual, coupled with a favourable mix of programs, as well as improvements in program execution. In addition, we received a contribution from Investissement Québec for costs incurred since June 2005 related to Project Phoenix, our research and development program. We do not anticipate benefiting from all of these factors on a regular basis going forward. New orders totalled $99.6 million, and segment backlog was $313.2 million at the end of the quarter. Training & Services/Civil Financial results (millions, except operating margins) Q2-2007 Q1-2007 Q4-2006 Q3-2006 Q2-2006 Revenue $ Segment operating income $ Operating margins % Backlog $ Revenue in the TS/C segment was $78.4 million, stable compared to the same period last year. The change from last quarter was mainly due to seasonality and some disruption from the recent restructuring. We saw an increase in activity at our training centres compared to last year because of a stronger aerospace industry and demand for training that continues to be stronger than overall historical levels. The increased volume was offset by the appreciation of the Canadian dollar against the Euro and the US dollar over the same period. Segment operating income was $11.3 million (14.4% of revenue), down by 3% compared to $11.6 million (14.6% of revenue) for the same period last year. Given the high degree of operating leverage inherent to the training segment, the seasonally lower revenue in the second quarter caused segment operating income to decrease by $7.1 million from last quarter While the segments operating margin is relatively unaffected by foreign exchange movements, the appreciation of the Canadian dollar year over year reduced the translation value of the segments operating income. 2 We are nearing the completion of our simulator redeployment activities, and the remaining 10 FFSs will be moved to their new locations over the balance of the fiscal year. In all, 28 FFSs (nearly one-third of the installed base) will have been moved as part of the restructuring plan. We expect some additional disruption as relocated simulators ramp back up to capacity. New orders totalled $103.1 million, and segment backlog was $842.9 million at the end of the quarter. Simulation Products/Military Financial results (millions, except operating margins) Q2-2007 Q1-2007 Q4-2006 Q3-2006 Q2-2006 Revenue $ Segment operating income $ Operating margins % Backlog $ Revenue in the SP/M segment was $64.3 million this quarter, down by 32% over the same period last year. The uneven nature of large revenue items in the SP/M segment this quarter was due to lower activity on certain European programs and lower revenue on some US programs. Conversely, the second quarter of fiscal 2006 benefited from higher activity on some European programs, particularly the German NH90 equipment program where we reached key milestones. Last year we also benefited from higher activity on some North American programs and a lower Canadian dollar compared to the Euro and the US dollar. Segment operating income this quarter was $7.4 million, down by 24% compared to $9.7 million for the same period last year. The decrease in income from lower revenues was partly offset by a contribution from Investissement Québec for research and development costs incurred since June 2005 related to Project Phoenix. New orders totalled $206.7 million, and segment backlog was $626.3 million at the end of the quarter. We expect variations in the level of order bookings between quarters in both Military segments because of the unique nature of military contracts and the irregular timing in which they are awarded. Training & Services/Military Financial results (millions, except operating margins) Q2-2007 Q1-2007 Q4-2006 Q3-2006 Q2-2006 Revenue $ Segment operating income $ Operating margins % Backlog $ Revenue in the TS/M segment was $53.5 million this quarter, up by 6% over the same period last year. This quarter benefited from more activity on the CF-18 support contract in Canada and more C-130 Hercules training activity in Tampa, Florida in the US. Increased revenue year over year was partly offset by the appreciation of the Canadian dollar against the Euro and the US dollar over the period. Segment operating income was $9.3 million compared to $5.4 million for the same period last year. The increase was mainly due to annual labour rate adjustments related to US military contracts, combined with
